Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 1 of 8 PageID# 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRIGINA
                                     Norfolk Division


 MICHAEL BLUM.

            Plaintift
 vs.

 HARTFORD LIFE AND ACCIDENT
 INSURANCE COMPANY,

            Defendant.



                                        COMPLAINT


            The Plaintiff Michael Blum (“BLUM”), by and through the undersigned counsel.

 hereby sues Hartford Life and Accident Insurance Company (“HARTFORD”) and

 alleges:

                              PRELIMINARY ALLEGATIONS

            I.     “Jurisdiction- This action is brought under 29 U.S.C.   §   1132(a). (e),   (Q
 and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”)

 as it involves a claim by a Plaintiff for employee benefits under and employee benefit

 plan regulated and governed under ERISA. This action is brought for the purpose of

 recovering benefits under the terms of an employee benefit plan. and to clarify Plaintiffs

 rights under the employee benefit plan administered and funded by the Defendant.

 Plaintiff seeks relief, including, but not limited to, payment of benefits, pre-judgment and

 post-judgment interest, reinstatement of plan benefits at issue herein, and attorney’s fees

 and costs.
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 2 of 8 PageID# 2




           2.        BLUM was at all times relevant a plan participant under the CACI

 International (“CAd”) Long Term Disability Policy, Group No.: GLT674747 (“LTD

 Plan”).

           3.        Defendant, HARTFORD, is a corporation with its principal place of

 business in the State of Connecticut. authorized to transact and is transacting business in,

 and may be found in the Eastern district of Virginia. HARTFORD is the insurer of

 benefits under the CAd! LTD Plan and acted in the capacity of a plan administrator. As

 the decisionmaker and payor of plan benefits, HARTFORD administered the claim with a

 conflict of interest and the bias this created affected the claims determination.

           4.    The HARTFORD LTD Plans are an employee welfare benefit plan

 regulated by ERISA, established by CACI. under which BLUM was a participant, and

 pursuant to which BLUM is entitled to Long Term Disability benefits (“LTD benefits”).

 Pursuant to the terms and conditions of the LTD Plan, BLUM is entitled to LTD benefits

 for the duration of the Plaintiffs disability, for so long as BLUM remains disabled as

 required under the terms and conditions of the LTD plans.

           5.    Venue is proper in this district under 29 USC 1132 (e)(2). in that

 defendant. HARTFORD, is authorized to and is doing business within the Eastern

 District of Virginia and BLUM is a resident of Virginia Beach, Virginia.

      CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
       RIGHTS. PREJUDGMENT AND POSTJUDGMENT INTEREST AND
     ATTORNEYS’ FEES AND COST PURSUANT TO 29 U.S.C. 1132(a)(1’)(B)


           6.    BLUM incorporates by reference all preceding paragraphs as though fully

 set forth herein.

           7.    The LTD Plan defines Disability to mean: You are prevented from


                                              2
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 3 of 8 PageID# 3




 performing one or more of the Essential Duties of (1) Your Occupation during the

 Elimination Period; (2) Your Occupation, for the 23 month(s) following the Elimination

 Period, and as a result Your Current Monthly Earnings are less than 80% of Your

 Indexed Pre-disability Earnings; and (3) after that, Any Occupation.

         8.      Any Occupation means any occupation for which You are qualified by

 education, training or experience, and that has an earnings potential greater than the

 lesser of (1) the product of Your Indexed Pre-disability Earnings and the Benefit

 Percentage; or (2) the Maximum Monthly Benefit.

         9.      BLUM’s claim for LTD Benefits is currently under the Any Occupation

 standard of disability.

         10.     At all times relevant, BLUM was a plan participant or former plan

 participant under the terms and conditions of the LTD Plans.

         11.     Prior to filing for disability BLUM worked as the Deputy Director of

 Counter Terrorism Training for CACI.

         12.    During the course of BLUM’s employment, BLUM became entitled to

 benefits under the terms and conditions of the LTD Plan. Specifically, while BLUM was

 covered under the LTD Plans. BLUM suffered a disability, the nature of which due to

 privacy concerns is set forth in detail in the administrative record, rendering him disabled

 as defined under the terms of the LTD Plan.

        13.     Pursuant to the terms of the LTD Plans, BLUM made a claim to

 HARTFORD for benefits under the LTD Plan with an effective date of disability of

 March 23, 2015.

        14.     Following the applicable Elimination Period, benefits became payable as




                                               3
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 4 of 8 PageID# 4




 of June 22, 2015.

         15.     On June 29, 2015, HARTFORD approved BLUM’s claims for LTD

 benefits, and in doing so determined that BLUM would be prevented from performing

 one or more of the Essential Duties of his occupation as Deputy Director of Counter

 Terrorism Training for CAd.

         16.     On January 5. 2017, HARTFORD notified BLUM that the definition of

 disability would be changing from “own” to “any” occupation as of June 22, 2017, and

 that HARTFORD was beginning its review as to BLUM’s entitlement to continued LTD

 Benefits under the new disability standard.

         17.    On June 16, 2017, HARTFORD notified BLUM that it was sending him to

 an Independent Medical Examination (IME) on June 27, 2017, with Dr. Krishna Padiyar.

         18.    Dr. Padiyar provided restrictions and limitations that would qualify

 BLUM to perform at a Light Duty physical demand level and stated in his report, “There

 are no limitations with respect to the number of hours per day or days per week the

 claimant is capable of working.”

         19.    Based on the findings of the IME,          HARTFORD conducted an

 Employability Analysis Report on August 3,2017.

        20.     The report was completed Christina Fleisher, MS. CRC, Rehabilitation

 Case Manager- an employee of Hartford.

        21.     Ms. Fleisher identified six alternate “any” occupations that she believed

 BLUM could perform- Intelligence Specialist; Manager. Education and Training; Claims

 Adjudicator; Security Officer; Commanding Office, Investigation Division; Investigator,

 Internal affairs (“any” occupations).




                                               4
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 5 of 8 PageID# 5




           22.    Ms. Fleisher states in her report that based on the physical restrictions

 provided by Dr. Padiyar in the IME that BLUM could return to his former occupation as

 a Counterintelligence Agent.

           23.    Ms. Fleisher notes in her report that “any” occupations identified exist

 within the national economy but did not indicate in her report that the occupations existed

 in BLUM’s local economy, and that they would pay the requisite benefit amount.

           24.    On August 4, 2017, one day after Ms. Fleisher’s report, HARTFORD

 notified BLUM that it was terminating his claim for LTD Benefits as it had determined

 that he would not be prevented from performing one or more of the essential duties

           25.    On January 31, 2018. BLUN’l, through counsel, filed his administrative

 appeal.

           26.    BLL’M argued that HARTFORD had ignored the medical information that

 supported his entitlement to continued LTD Benefits, and that none of the “any”

 occupations identified by HARTFORD in the Employability Analysis Report existed

 within 50 miles of BLUM’s residence.

           27.    In reviewing BLUM’s appeal HARTFORD conducted an outside peer

 review with Dr. A. Alen Nourian.

           28.    Dr. Nourian’s review of the available medical information resulted in

 physical work restrictions in the sedentary to light demand level.

            29.   HARTFORD indicated that Dr. Nourian attempted to reach BLUM’s

 doctor on multiple occasions to discuss BLUM’s condition but received no response.

           30.    There is no indication that HARTFORD notified BLUM it was having

 difficulty in contacting BLUM’s doctor, and had HARTFORD done so BLUM would




                                              5
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 6 of 8 PageID# 6




 have coordinated with his doctor to set a time to speak with Dr. Nourian

            31.      On April 20, 2018, HARTFORD then had Ms. Camfield perform another

 Employability Analysis that this time indicated alternate “any” occupations of Unclaimed

 Property Officer; Commanding Officer, Investigation Division; and Investigator, Internal

 Affairs.

            32.      On April 23, 2018, HARTFORD notified BLUN4 that it was upholding the

 denial of his claim for LTD Benefits.

            33.      BLUM maintains that his work history, as set forth in the administrative

 record, is so unique in its skiliset that he would not have transferrable skills to the

 occupations identified by Hartford; and that assuming he did, he would be prevented

 from performing one or more of the essential duties of same on account of his medical

 conditions.

         34.         BLUM has exhausted all administrative remedies.

         35.         HARTFORD breached the LTD Plan and violated ERISA in the following

 respects:

                  a, Failing to pay LTD benefits to BLUM at a time when HARTFORD and

        the LTD Plan knew, or should have known, that Plaintiff was entitled to those

        benefits under the terms of the LTD Plan, as BLUM was disabled and unable to

        work and therefore entitled to benefits.

                  b. After BLUM’s claim was denied in whole or in part, HARTFORD failed

        to adequately describe to BLUM any additional material or information necessary

        for BLUM to perfect him claim along with an explanation of why such material is

        or was necessary.




                                                6
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 7 of 8 PageID# 7




               c. HARTFORD failed to properly and adequately investigate the merits of

         BLUM’s disability claim and failed to provide a full and fair review of BLUM’s

         claim.

         36.      BLUM believes and alleges that HARTFORD wrongfiilly denied his

 claim for LTD Benefits under the LTD Plan by other acts or omissions of which BLUM

 is presently unaware, but which may be discovered in this future litigation and which

 BLUM will immediately make HARTFORD aware of once said acts or omissions are

 discovered by BLUM.

        37.       As a proximate result of the aforementioned wrongful conduct of

 HARTFORD under the LTD Plan, BLUM has damages for loss of disability benefits in a

 total sum to be shown at the time of trial.

        38.       As a further direct and proximate result of this improper determination

 regarding BLUM’s claims for benefits, BLUM, in pursuing this action, has been required

 to incur attorney’s costs and fees. Pursuant to 29 U.S.C.    § I 132(g)(I). BLUM is entitled
 to have such fees and costs paid by HARTFORD.

        39.       The wrongful conduct of HARTFORD has created uncertainty where none

 should exist; therefore. BLUM is entitled to enforce his rights under the terms of the LTD

 Plan and to clarify his right to future benefits under the LTD Plan.

                                  REOUEST FOR RELIEF

        WHEREFORE, Michael Blum prays for relief against the Hartford Life and

 Accident Insurance Company as follows:

        1.        Payment of disability benefits due Plaintiff;

        2.        An order declaring that Plaintiff is entitled to immediate reinstatement to




                                                7
Case 2:20-cv-00619-RAJ-RJK Document 1 Filed 12/10/20 Page 8 of 8 PageID# 8




 the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his disability,

 and that benefits are to continue to be paid tinder the LTD Plan for so long as Plaintiff

 remains disabled under the terms of the LTD Plan;

        3.      In the alternative to the relief sought in paragraphs I and 2, an order

 remanding Plaintiffs claim to the claims administrator to the extent any new facts or

 submissions are to be considered;

        4.      Pursuant to 29 U.S.C.   §   1132(g), payment of all costs and attorneys’ fees

 incurred in pursuing this action;

        5.      Payment of prejudgment and post judgment interest as allowed for under

 ER]SA; and

        6.      Such other and further relief as this Court deems just and proper.



 DATED: December 9. 2020

                                                       MICHAEL BLUM


                                                       By:     /s/ (‘huis.’i’ L. Mth-phv
                                                                         Counsel


 Christy L. Murphy, Esq. (VSB #73253)
 BischoffMartingayle, P.C.
 208 East Plume Street, Suite 247
 Norfolk, Virginia 23510
 (757) 965-2793 (direct)
 (757) 440-3924 (fax)
 Email: clmurphybischoffmartingayle.com
 Counsel for Plaintiff




                                               8
